Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

COOLING SYSTEM

Examiner: Adam Arciero	S.N. 16/496,235	Art Unit: 1727	December 10, 2022

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 06, 2022 has been entered. Claims 1-3 and 5-17 are currently pending. Claim 1 has been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the one surface of each energy storage module is directly cooled by flowing the cooling fluid through the cooling channels in contact with a substantial part of the one surface of each energy storage module must be shown or the feature(s) canceled from the claim(s). Fig. 5 shows wherein the cooling channels 13 are in direct contact and adjacent to thermal insulating layer 10 and flexible layer 14. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantial” in claim 1 is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of compact prosecution, the Examiner will construe any cooling channel in contact with a surface of a battery cell for cooling said battery cell to read on the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As to claim 16, it is unclear how the system can comprise the claimed flexible members when claim 1 requires that the one surface of the storage devices are directly cooled by a cooling fluid flowing through channels in contact with a surface of the storage devices. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Yang et al., Schilder et al. and Rawlinson on claims 1-3, 6 and 9-12 are withdrawn.

The claim rejections under 35 USC 103(a) as being unpatentable over Schilder et al., Rawlinson and Rinker et al. on claim 5 is withdrawn.

The claim rejections under 35 USC 103(a) as being unpatentable over Schilder et al., Rawlinson and Sugita et al. on claims 7-8 are withdrawn.

Claims 1-3, 6, 9-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieg (DE 102009028920 A1; as found in IDS dated 09/20/2019 and using machine translation for citation purposes) in view of Schilder et al. (US 2016/0204483 A1) and Rawlinson (US 2015/0135940 A1).
As to Claims 1 and 11, Krieg discloses an energy storage cooling system for cooling batteries, comprising: a coolant source and cooling fluid conduit 4b; a plurality of energy storage devices 3a arranged in a stacked manner on carriers 5b to form a module 1b (Fig. 2). The carriers further comprise cooling channels 11 to form an integral cooler for each energy storage device, wherein one surface of each energy storage device is in direct contact with the cooling channels 11 (Fig. 2). Krieg discloses wherein another surface of each battery cell is provided with a thermally insulating layer 2a (Fig. 2). Krieg does not specifically disclose wherein another surface of each energy storage device comprises a thermally insulating layer or what the cooling conduits are made of.
However, Schilder et al. teaches an energy storage cooling system for cooling batteries, comprising: a cooling fluid source 110,232; a fluid conduit for supplying the cooling fluid to an energy storage module; wherein one surface of each battery is provided with a thermally insulating layer 202,210 to reduce heat transfer between adjacent batteries (Abstract, Fig. 1, 2A-2B and paragraphs [0021-0029]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Krieg so that each battery device comprises a thermally insulating layer between adjacent battery devices because Schilder teaches that heat transfer between adjacent devices is reduced (paragraph [0027]).
In addition, Rawlinson teaches of a cooling apparatus for a battery pack, wherein the cooling conduits of the battery pack are fabricated from polyethylene (paragraph [0009]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the cooling conduits of modified Krieg to be made of polyethylene because Rawlinson teaches that such a material is preferable for use in a battery pack of a vehicle (paragraph [0038]). In addition, the courts have held that one of ordinary skill in the art would have been capable of applying this known technique to a known device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. See KSR, MREP 2143, I, D.
As to Claim 2, Krieg discloses wherein the cooler comprises a serpentine channel (Fig. 2).
As to Claim 3, Krieg does not specifically disclose wherein the cooler comprises a plurality of channels in parallel coupled to the cooling source.
However, Schilder et al. teaches wherein the cooler comprises a plurality of parallel channels 116 coupled to the cooling fluid source 110 (Fig. 1). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the shape and arrangement of the cooling channels of Krieg to comprise a plurality of parallel channels because Schilder teaches that cell-to-cell thermal propagation can be prevented (Abstract).
As to Claim 6, Krieg does not specifically disclose wherein the coolant is water or water-glycol.
However, Schilder teaches wherein the coolant can comprise water-glycol (paragraph [0019]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the coolant of Krieg to comprise water-glycol because Schilder teaches that a passive cooling system for a battery module can be provided (paragraphs [0018-0019]).
As to Claim 9, it is noted that claim 9 is a product-by-process claim. The courts have held that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113, I.
As to Claim 10, Krieg does not specifically disclose the claimed closed, recirculating system. 
However, Schilder et al. teaches a closed cooling system (re-circulating) (Fig. 1 and paragraph [0033]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the cooling system of Krieg to comprise a closed, recirculating system because Schilder teaches that cell-to-cell thermal propagation can be prevented (Abstract).
As to Claims 12-13, modified Krieg discloses the cooling system of claim 1, as discussed above. Krieg discloses wherein the battery cells are connected in series (paragraph [0002]). In addition, connecting multiple modules in series with duplicated numbers of carriers and thermally insulating layer is a mere duplication of parts that the courts have held has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04, VI, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to duplicate the number of modules to because Krieg teach teaches that required amounts of power can be provide (paragraph [0002]).
As to Claim 14, Krieg discloses wherein each carrier has a coolant inlet and outlet section and the respective coolers each comprises a coolant inlet and outlet (Fig. 2).
As to Claim 15, Krieg discloses wherein each inlet and outlet section of each carrier cooperate to define inlet and outlet manifolds (the inlets and outlets of each carrier are connected by a common line in Fig. 2).
As to Claim 17, Krieg does not specifically disclose the claimed square shape.
However, Rawlinson teaches of cooling channels 209 formed with a square shape (Fig. 2). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the shape of the cooling channels of modified Krieg to comprise a square shape because Rawlinson teaches that deformable cooling conduits can be provided for cooling and protecting the battery cells (Abstract).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieg (DE 102009028920 A1; as found in IDS dated 09/20/2019 and using machine translation for citation purposes) in view of Schilder et al. (US 2016/0204483 A1) and Rawlinson (US 2015/0135940 A1) as applied to claims 1-3, 6, 9-15 and 17 and further in view of Rinker et al. (US 2016/0233564 A1).
As to Claim 5, modified Krieg does not specifically disclose the thickness of the cooling channel walls.
However, Rinker et al. teaches of cooling channels for cooling a battery wherein the cooling channels have a wall thickness of between about 10 nm to about 1000 nm, which falls within the claimed range (paragraph [0041]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the thickness of the cooling channel walls of modified Krieg to be within the claimed range because Rinker et al. teaches that the walls will not collapse, and heat-transfer will be realized (Abstract and paragraph [0042]).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieg (DE 102009028920 A1; as found in IDS dated 09/20/2019 and using machine translation for citation purposes) in view of Schilder et al. (US 2016/0204483 A1) and Rawlinson (US 2015/0135940 A1) as applied to claims 1-3, 6, 9-15 and 17 and further in view of Sugita et al. (US 2012/0028107 A1).
As to Claim 7, modified Krieg does not specifically disclose that the heat insulating layer comprises an inorganic silicate.
However, Sugita et al. teaches of a heat insulating layer placed between adjacent batteries, wherein the heat insulating layer comprises an inorganic silicate (paragraph [0027]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the heat insulating layer of modified Krieg to comprise an inorganic silicate because Sugita et al. teaches that the suppression of the conduction of heat of adjacent batteries is possible (paragraph [0028]).
As to Claim 8, modified Yang does not specifically disclose the thickness of the heat-insulating layer.
However, Sugita et al. teaches of a heat insulating layer placed between adjacent batteries, wherein the heat insulating layer has a thickness of 0.04-2mm, which falls within the claimed range (paragraph [0068]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the thickness of the insulating layers of modified Yang to fall within the claimed range because Sugita et al. teaches that reduction in size of the battery while providing stability can be achieved (paragraph [0068]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727